Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 12, 2017

                                      No. 04-17-00126-CR

                                         Terrell BUSH,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 14-01-00046-CRW
                           Honorable Stella Saxon, Judge Presiding


                                        ORDER

On October 12, 2017, we abated this appeal for the trial court to determine whether the Pre-
Sentence Investigation Report (PSI) should be made a part of the clerk’s record on appeal. On
December 8, 2017, the trial court clerk supplemented the appellate record with the trial court’s
Findings of Fact and Conclusions of Law, in which the trial court entered the following
conclusion of law:

       The trial court reviewed and relied upon the un-objected contents of the PSI and
       should be made part of the clerk’s record for purposes of appeal so the appellate
       court is able to review the contents of said PSI.

The supplemental record also includes a copy of the PSI.

        It is ORDERED that this appeal is reinstated on the docket of this court. The State’s
brief shall be due on or before January 11, 2018.



                                                    _________________________________
                                                    Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court